




RESTRICTED STOCK AWARD AGREEMENT


THIS RESTRICTED STOCK AWARD AGREEMENT (this Agreement) is entered into as of
this 28th day of May, 2013 (the Effective Date) by and between UNITED INSURANCE
HOLDINGS CORP., a Delaware corporation (the Company), and BENNETT BRADFORD
MARTZ, an individual residing in the State of Florida (the Participant).


RECITALS
WHEREAS, the Company is a Delaware corporation with authorized capital stock as
follows:
50,000,000 shares of Common Stock, par value $0.0001 per share (Common Stock),
and 1,000,000 shares of Preferred Stock, par value $0.0001 per share, of which
125,000 shares are designated as Series A Junior Participating Preferred Stock;
WHEREAS, the Company and the Participant entered into that certain Employment
Agreement, dated as of October 1, 2012 (the Employment Agreement), whereby the
Participant shall serve as the Chief Financial Officer of the Company; and
WHEREAS, both the Company and the Participant wish to enter into this Agreement
to memorialize, and set forth in the specific terms of, the grant of restricted
Common Stock described in the Employment Agreement.
NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1.
Grant of Restricted Shares. The Company hereby grants to the Participant 3900
shares of restricted Common Stock (the Restricted Shares), subject to the terms
and conditions of this Agreement.



2.Vesting.


a.
Subject to Section 2.c. of this Agreement, the Restricted Shares will fully vest
on April 1, 2014 (the Vesting Date); provided that the Participant is
continuously employed by the Company from the Effective Date through the Vesting
Date.



b.
If the Participant's employment with the Company terminates for any reason,
other than those reasons provided in Section 2.c., before the Vesting Date, the
Restricted Shares as of the date of such termination will immediately be
forfeited as of the date of such termination.



c.
Notwithstanding Section 2.b. above, in the event that the Participant's
employment with the Company terminates due to the Company's termination of the
Participant's employment without Cause (as defined in the Employment Agreement)
(a Covered Termination), the Restricted Shares that would vest on the Vesting
Date, if not already vested, automatically and immediately vest (the Termination
Payment) as of the later of (A) the date of the termination of the Participant's
employment with the Company as a result of the events described in this Section
2.c. or (B) the date on which the release described in Section 4.7 of the
Employment Agreement becomes effective.



3.
Issuance of Certificates/Escrow.



a.
The Company will issue in the Participant's name certificate(s) evidencing the
Restricted Shares as soon as practicable following the Participant's execution
of this Agreement. In addition to any other legends placed on the
certificate(s), such certificate(s) will bear the following legend:



“The sale or other transfer of the shares of common stock represented by this
certificate, whether voluntary or by operation of law, is subject to the
restrictions set forth in the Restricted Stock Award Agreement, dated as of May
28, 2013, by and between United Insurance Holdings Corp. and the registered
owner hereof. A copy of such agreement may be obtained from the Secretary of
United Insurance Holdings Corp.”

1

--------------------------------------------------------------------------------




b.
Upon the vesting of the Restricted Shares, the Participant will be entitled to a
new certificate for the shares that have vested, without the foregoing legend,
upon making a request for such certificate to the Secretary of the Company.

c.
The certificates representing the Restricted Shares will be held in escrow by
the Company, as escrow agent. The Company will give the Participant a receipt
for the Restricted Shares held in escrow that will state that the Company holds
such shares in escrow for the Participant's account, subject to the terms of
this Agreement, and the Participant will give the Company a stock power for such
Restricted Shares duly endorsed in blank which will be used in the event any of
such shares are forfeited in whole or in part. As soon as practicable after each
Vesting Date, the Restricted Shares that have vested upon such Vesting Date will
cease to be held in escrow, and certificate(s) for such number of Restricted
Shares will be delivered to the Participant or, in the case of the Participant's
death, to the Participant's estate.



4.
Status of Participant. This Agreement shall not confer upon the Participant any
right to continue in the employ of the Company, nor to interfere in any way with
the right of the Company to terminate the employment of the Participant at any
time.



5.
Nontransferability. The Participant may not sell, transfer, assign, pledge,
alienate, or hypothecate any of the Participant's Restricted Shares until they
are vested, other than as set forth herein and any such attempted sale,
transfer, assignment, pledge, alienation, or hypothecation will be null and
void.



6.
Voting and Dividends. The Participant may exercise full voting rights and will
receive all dividends and other distributions paid with respect to the
Restricted Shares, whether or not vested, in each case so long as the applicable
record date occurs before any forfeiture of such shares. If, however, any such
dividends or distributions are paid in shares of Company capital stock, such
shares will be subject to the same risk of forfeiture, restrictions on
transferability and other terms of this Agreement as are the Restricted Shares
with respect to which they were paid.



7.
Tax Matters.



a.
The Participant (and not the Company) shall be responsible for the Participant's
federal, state, local or foreign tax liability and any of the Participant's
other tax consequences that may arise as a result of the transactions
contemplated by this Agreement. The Participant shall rely solely on the
determinations of the Participant's tax advisors or the Participant's own
determinations, and not on any statements or representations by the Company or
any of its agents, with regard to all such tax matters.



b.
To the extent that the receipt of the Restricted Shares or the vesting of the
Restricted Shares results in income to the Participant for federal, state or
local income tax purposes, the Participant shall deliver to the Company at the
time the Company is obligated to withhold taxes in connection with such receipt
or vesting, as the case may be, such amount as the Company requires to meet its
withholding obligation under applicable tax laws or regulations, and if the
Participant fails to do so, the Company has the right and authority to deduct or
withhold from other compensation payable to the Participant an amount sufficient
to satisfy its withholding obligations. The Participant may satisfy the
withholding requirement, in whole or in part, by electing to have the Company
withhold for its own account that number of Restricted Shares otherwise
deliverable to the Participant from escrow hereunder on the date the tax is to
be determined having an aggregate fair market value on the date the tax is to be
determined equal to the minimum statutory total tax that the Company must
withhold in connection with the vesting of such Restricted Shares. The
Participant's election must be irrevocable, in writing, and submitted to the
Secretary of the Company before the applicable Vesting Date. The fair market
value of any fractional Restricted Shares not used to satisfy the withholding
obligation (as determined on the date the tax is determined) will be paid to the
Participant in cash.



8.
Certain Code Consequences.



a.
Notwithstanding any other provision of this Agreement, if any portion of the
Termination Payment or any other payment under this Agreement, or under any
other agreement with or plan of the Company, including, without limitation, the
Employment Agreement or any subsequently adopted equity incentive plan (the
Incentive Stock Plans) or any stock option agreement (the Stock Option
Agreements) between the Company and the Participant entered into pursuant to an
Incentive Stock Plan (in the aggregate


2

--------------------------------------------------------------------------------




Total Payments), would constitute an “excess parachute payment,” then the Total
Payments to be made to the Participant shall be either (A) delivered in full or
(B) delivered in an amount such that the value of the aggregate Total Payments
that the Participant is entitled to receive shall be One Dollar ($1.00) less
than the maximum amount that the Participant may receive without becoming
subject to the tax imposed by Section 4999 of the Code (or any successor
provision) (the Excise Tax), whichever of the foregoing results in the receipt
by the Participant of the greatest benefit on an after-tax basis (taking into
account the applicable federal, state and local income taxes, including any
Section 409A Tax, and the Excise Tax). If the provisions of Sections 280G and
4999 (or any successor provisions) are repealed without succession, then this
Section 8(a) shall be of no further force and effect.


b.
For purposes of this Agreement, the terms “excess parachute payment” and
“parachute payments” shall have the meanings assigned to them in Section 280G of
the Code (or any successor provision) and such “parachute payments” shall be
valued as provided therein. Present value for purposes of this Agreement shall
be calculated in accordance with Section 1274(b)(2) of the Code (or any
successor provision). Within 40 days following a Covered Termination or notice
by one party to the other of its belief that there is a payment or benefit due
the Participant that will result in an “excess parachute payment”, the
Participant and the Company, at the Company's expense, shall obtain the opinion
(which need not be unqualified) of nationally recognized tax counsel (the
National Tax Counsel) selected by the Company's independent auditors and
acceptable to the Participant in the Participant's sole discretion (which may be
regular outside counsel to the Company), which opinion sets forth (A) the amount
of the Base Period Income, (B) the amount and present value of Total Payments,
(C) the amount and present value of any excess parachute payments, and (D) the
net after-tax proceeds to the Participant, taking into account the tax imposed
under Code Section 4999, if (x) the Total Payments were delivered in accordance
with clause (A) of Section 8(a) or (y) the Total Payments were delivered in
accordance with clause (B) of Section 8(a). As used in this Section 8(b), the
term “Base Period Income” means an amount equal to the Participant's “annualized
includible compensation for the base period” as defined in Section 280G(d)(1) of
the Code (or any successor provision). For purposes of such opinion, (x) the
value of any noncash benefits or any deferred payment or benefit shall be
determined by the Company's independent auditors in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code (or any successor
provisions), which determination shall be evidenced in a certificate of such
auditors addressed to the Company and the Participant, and (y) the Participant
shall be deemed to pay federal income tax and employment taxes at the highest
marginal rate of federal income and employment taxation, and state and local
income taxes at the highest marginal rate of taxation in the state or locality
of Participant's domicile (in both cases determined in the calendar year in
which the Covered Termination occurs or notice described above is given,
whichever is earlier), net of the maximum reduction in federal income taxes that
may be obtained from the deduction of such state and local taxes. The opinion of
the National Tax Counsel shall be dated as of the Termination Date and addressed
to the Company and the Participant and shall be binding upon the Company and the
Participant. If such opinion determines that the Total Payments should be
delivered in accordance with clause (B) of Section 8(a), then the Total Payments
shall be reduced or eliminated as specified by the Participant in writing
delivered to the Company within 30 days of the Participant's receipt of such
opinion so that under the bases of calculations set forth in such opinion no
portion of such Total Payments would be subject to the Excise Tax; provided that
if Participant's exercise of the right to specify the payments or benefits to be
reduced or eliminated would result in additional tax being due under Section
409A of the Code or, if the Participant fails to so notify the Company, then the
payments or benefits included in the Total Payments shall be reduced or
eliminated so that under the bases of calculations set forth in such opinion no
portion of such Total Payments would be subject to the Excise Tax by applying
the following principles, in order: (x) the payment or benefit with the higher
ratio of the parachute payment value to present economic value (determined using
reasonable actuarial assumptions) shall be reduced or eliminated before a
payment or benefit with a lower ratio; (y) the payment or benefit with the later
possible payment date shall be reduced or eliminated before a payment or benefit
with an earlier payment date; and (z) cash payments shall be reduced prior to
non-cash benefits; provided further that if the foregoing order of reduction or
elimination would result in additional tax being due under Section 409A of the
Code, then the reduction shall be made pro rata among the payments or benefits
included in the Total Payments (on the basis of the relative present value of
the parachute payments). If the National Tax Counsel so requests in connection
with the opinion required by this Section 8(b), the Participant and the Company
shall obtain, at the Company's expense, and the National Tax Counsel may rely
on, in providing the opinion, the advice of a firm of recognized executive
compensation consultants as to the reasonableness of any item of compensation to
be received by the Participant solely with respect to its status under Section
280G


3

--------------------------------------------------------------------------------




of the Code (or any successor provision) and the regulations thereunder.
Notwithstanding the foregoing, the provisions of this Section 8(b), including
the calculations, notices and opinions provided for herein, shall be based upon
the conclusive presumption that the following are reasonable: (1) the
compensation and benefits provided for in the Employment Agreement and this
Agreement and (2) any other compensation earned prior to the Termination Date by
the Participant pursuant to the Company's compensation programs if such payments
would have been made in the future in any event, even though the timing of such
payment is triggered by the Covered Termination or the Termination Date.
 
c.
In the event that, upon any audit by the Internal Revenue Service, or by a state
or local taxing authority, of the Total Payments it is finally determined that
the Participant owes more Excise Tax than was contemplated in the opinion of the
National Tax Counsel with respect to the amount of Total Payments delivered to
the Participant, then the Participant and the Company, at the Company's expense,
shall direct the National Tax Counsel to re-issue its opinion taking into
account the audit findings. Thereafter, appropriate adjustments shall be made
under this Agreement, in the manner determined by the National Tax Counsel, such
that the net amount that is payable to the Participant reflects the intent of
the parties as expressed in this Section 8. If the Company is required to make a
payment to the Participant, then such payment shall be paid following the date
of the final determination by a court or the Internal Revenue Service and within
30 days after the date the Participant provides the Company a written request
for reimbursement thereof (accompanied by proof of taxes paid), but in no event
shall the reimbursement be made later than the end of the calendar year
following the year in which the Participant remits the excise tax to the
Internal Revenue Service.



d.
The Company will bear all costs associated with the National Tax Counsel and
will indemnify and hold harmless the National Tax Counsel of and from any and
all claims, damages, and expenses resulting from or relating to the National Tax
Counsel's determinations pursuant to this Section 8, except for claims, damages
or expenses resulting from the gross negligence or willful misconduct of such
firm.



9.
Miscellaneous.



a.
Each party to this Agreement (i) consents to the personal jurisdiction of the
state and federal courts having jurisdiction in Pinellas County, Florida, (ii)
stipulates that the proper, exclusive, and convenient venue for any legal
proceeding arising out of this Agreement is in the state or federal courts
located in Pinellas County, Florida, and (iii) waives any defense, whether
asserted by a motion or pleading, that any such court is an improper or
inconvenient venue.



b.
No legal action or proceeding may be brought with respect to this Agreement more
than one year after the later of (i) the last date on which the act or omission
giving rise to the legal action or proceeding occurred, or (ii) the date on
which the individual bringing such legal action or proceeding had knowledge or
should have had knowledge of such act or omission. At the Company's election,
such action or other legal proceeding shall be heard pursuant to a bench trial
and, if so elected, the parties to such proceeding shall waive their rights to a
trial by jury.



c.
This Agreement shall be binding upon, and inure to the benefit of, the Company
and its successors and assigns, and upon any person acquiring, whether by
merger, consolidation, purchase of assets or otherwise, all or substantially all
of the Company's assets and business, and upon the Participant's estate or any
individual who obtains a right hereunder by will or the laws of descent and
distribution.



10.
Investment Representation Statement. The Participant must complete the
Investment Representation Statement attached hereto as Exhibit A to receive the
award described herein.



11.
Certain Definitions. For purposes of this Agreement:



a.
Code. The term Code means the Internal Revenue Code of 1986, including any
amendments thereto or successor tax codes thereof.



b.
Employer. The term Employer means the Company and/or any subsidiary of the
Company that employed the Executive immediately prior to the Termination Date.




4

--------------------------------------------------------------------------------




c.
Section 409A Tax. The term Section 409A Tax means the sum of (i) the 20 percent
additional income tax described in Code Section 409A(a)(1)(B)(I)(ii) to the
extent such additional tax is incurred by the Executive as a result of a Section
409A Violation, (ii) the interest determined to be due under Code Section
409A(a)(1)(B)(I)(i) in connection with the same Section 409A Violation, and
(iii) any penalties incurred by the Executive in connection with the same
Section 409A Violation, provided that the Executive pays such additional income
tax and related interest and penalties promptly upon being notified that such
amount is due. Section 409A Tax does not include any interest or penalties
assessed by the Internal Revenue Service on the Executive that are attributable
to Executive's willful misconduct or negligence.



d.
Section 409A Violation. The term Section 409A Violation means a violation of
Section 409A of the Code that occurs in connection with any payment or benefit
(or any acceleration of any payment or benefit) in connection with this
Agreement or the fact that a provision of any benefit plan or program of the
Company or the Employment Agreement fails to comply with Code Section 409A, and
the Executive incurs additional tax under Section 409A of the Code as a result
of such violation.



e.
Termination Date. The term Termination Date means the effective date of the
Executive's termination of employment pursuant to the Employment Agreement.



COMPANY:
PARTICIPANT:
 
 
UNITED INSURANCE HOLDINGS CORP., a Delaware corporation




By:  /s/ John L. Forney           
Print Name: John Forney
Print Title: Chief Executive Officer












  /s/ B. Bradford Martz
BENNETT BRADFORD MARTZ
 
 




5

--------------------------------------------------------------------------------






EXHIBIT A


UNITED INSURANCE HOLDINGS CORP.
INVESTMENT REPRESENTATION STATEMENT


TRANSFEREE:
Bennett Bradford Martz, a resident of Florida (Transferee)
ISSUER:
United Insurance Holdings Corp., a Delaware corporation (the Issuer)
SECURITY:
3900 shares of Common Stock (the Shares)
DATE:
May 28, 2013



In connection with the Restricted Stock Award Agreement, dated May 28, 2013,
between Transferee and the Issuer, Transferee represents and warrants to the
Issuer as of the date hereof:
1.
Transferee understands that an investment in the Shares is speculative.
Transferee is aware of the Issuer's business affairs and financial condition and
has acquired sufficient information about the Issuer to reach an informed and
knowledgeable decision to acquire the Shares. Transferee is acquiring the Shares
not with a view to, or for resale in connection with, any distribution, within
the meaning of the Securities Act of 1933, as amended (the Securities Act).



2.
Transferee understands that the Shares have not been registered under the
Securities Act and are being transferred to the Transferee by reason of a
specific exemption therefrom, which exemption depends upon, among other things,
the accuracy of Transferee's representations and warranties as set forth herein.



3.
Transferee understands that the Shares must be held indefinitely unless they are
subsequently registered under the Securities Act or an exemption from such
registration is available. Transferee further acknowledges and understands that
the Issuer is under no obligation to register the Shares. Transferee understands
that the instrument evidencing the Shares will be imprinted with a legend which
prohibits the transfer of the Shares unless they are registered or such
registration is not required in the opinion of counsel satisfactory to the
Issuer.



4.
Transferee is aware of the adoption of Rule 144 by the Securities and Exchange
Commission, promulgated under the Securities Act, which permits limited public
resale of shares acquired in a non-public offering subject to the satisfaction
of certain conditions. Transferee understands that if the Issuer is not
satisfying the current public information requirement of Rule 144 at the time
Transferee wishes to sell the Shares, Transferee would be precluded from selling
the Shares under Rule 144 even if the minimum holding period has been satisfied.



5.
Transferee is capable of bearing the economic risk and burden of the investment
and the possibility of complete loss of all of the investment, and the lack of a
public market such that it may not be possible to readily liquidate the
investment whenever desired.



Very truly yours,




By: /s/ B. Bradford Martz
Transferee





1